In a comm, nobis proceeding, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, entered April 13, 1966, as, on reargument, adhered to the original determination denying the application without a hearing. Order reversed insofar as appealed from, on the law, and matter remitted to the Criminal Term for a hearing on the issue of defendant’s competency to understand the proceedings and make his defense at the time he pleaded guilty to grand larceny in the second degree, which hearing shall be held before a Justice other than the one before whom defendant pleaded guilty. Ho questions of fact were considered. On this record, it is our opinion that a hearing was required on the above-mentioned issue; and it was error to deny the application without a hearing (see Pate v. Robinson, 383 U. S. 375; People v. Boundy, 10 N Y 2d 518; People v. Sprague, 11 N Y 2d 951; People v. Gonzales, 20 N Y 2d 289; People v. Hines, 18 A D 2d 1016). Such hearing should be held before a Justice other than the one who accepted the guilty plea and imposed the sentence (see People v. Hudson, 19 N Y 2d 137; People v. Hines, 28 A D 2d 909). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.